Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prior art does not disclose motor control system where current detection circuit configured to detect current flowing though shunt resistor, wherein current detection detects an abnormal rotation of motors before starting of motor and detects a first detection current flowing though shunt resistor after at least one of all low side transistors is turned on fir a fist period before starting of motor and when first detection current is detected the motor control stem judges that the motor is rotating abnormal and calculates a rotation number of the motor based on waveform of fist detecting current when the first detection current is not detected  the motor control system judges that the motor is stopped with respect to the rest of the claim .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068.  The examiner can normally be reached on m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana  can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846